Outen sued the street railroad company, and was non-suited. His testimony was, in brief: He boarded defendant’s horse-car and paid his fare into the box. Driver told him he would put him off wherever he desired. Before he arrived at his destination he told the driver he desired to alight at the telegraph post about fifty yards ahead. On approaching that point he again told the driver he wanted to get off there. Driver replied, “ I will stop; but if I don’t, by Gf — , jump off.” He was standing at this time on the front platform with the driver; three other persons also were on the front platform, and the car was crowded inside. His elbow or right arm was pressing up against the driver. The driver did not stop at the designated point, but about fifty feet beyond slacked up to a slow gait, his horses walking, and the ear moving about as fast as a man would in a “peart” walk. Plaintiff' (who was about seventy years old) went upon the steps to get off, placed his hand upon the iron railing of the car, his left foot on lower step, raised his right foot and stepped out straight from the car “ a little in this direction ” (indicating to the rear of car). Just while in this effort, the driver hit the horses and the car gave a sudden jerk, which threw plaintiff on the road, inflicting injuries. The car did not stop, but moved rapidly on.